Citation Nr: 9904191	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-20 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran had active service from September 1967 to April 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms that do not more 
nearly approximate definite social and industrial impairment, 
or occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Codes (DCs) 9400 and 
9411 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as noncompensable, in a rating decision of December 
1996, based on service medical records and VA records.  
Service records were found to show that the veteran served in 
the Republic of Vietnam (RVN) and that he participated in 
significant combat involvement as a rifleman.  Upon VA 
examination in January 1990, the diagnosis was schizophrenia, 
paranoid type.  Subsequently dated records include a February 
1991 VA clinical social worker's report and VA psychological 
testing from February 1991 and an April 1991 VA psychiatric 
examination report.  PTSD was not diagnosed by these medical 
personnel.  Subsequent to the veteran's testimony in March 
1992, he was examined again by VA medical personnel in June 
1994.  

On a June 1994 PTSD questionnaire, the appellant reported 
that he suffered from sleepless nights during service when 
his unit was on watch.  They occasionally hit an ambush, and 
he recalled having to retrieve bodies.  He recalled seeing 
soldiers who were dead or badly injured after stepping on 
mines.  During an interview with a VA social worker in June 
1994, he reported hearing voices shortly after service.  Also 
in June 1994, a VA staff psychologist reported that testing 
on the Mississippi Scale for PTSD suggested that the veteran 
would meet diagnostic criteria for PTSD, but that due to the 
invalidity of the result of MMPI-2 testing, results of the 
Mississippi Scale should be viewed with caution.  

Upon VA questionnaire in June 1994, the veteran reported 
having been in RVN, and he said that several friends were 
killed and wounded there.  He reported suffering from 
symptoms of PTSD, to include sleep disturbance, nightmares, 
flashbacks, guilt, depression, auditory hallucination, the 
inability to maintain employment, and alienation from friends 
and family.  On mental status examination, he was alert, 
oriented, and anxious.  His speech was clear and normal but 
concentration was somewhat poor and thought association was, 
at times, loose and circumstantial.  The veteran reported 
paranoia that Vietnamese people could hurt him.  In the past, 
he had suicidal thought and heard voices telling him to kill 
others.  Currently, he denied suicidal/homicidal ideation.  
He reported sleep disturbance by dreams of his time in RVN.  
The diagnoses included chronic PTSD and history of paranoid 
schizophrenia.  

Service connection for PTSD was granted by Board rating 
decision in November 1996, and promulgated by RO rating 
decision in December 1996.  A noncompensable rating was 
assigned.  

In support of his claim for an increased rating, the veteran 
submitted VA employment records reflecting that he worked at 
a VA facility in housekeeping service, and that he was told 
by his supervisor that his work performance was unacceptable.  
Specifically, a December 1996 VA Memorandum by the 
Housekeeping Aid General Foreman to the veteran reflects that 
upon inspection of his work, he was deficient 58 percent of 
the time on November 4, 1996, and 13 percent deficient on 
November 25, 1996, for an average of 36 percent deficiency.  

Upon VA examination in January 1997, the veteran admitted to 
occasional flashbacks, insomnia, and nightmares about his 
Vietnam experiences.  The examiner reported that the veteran 
was unable to give any other PTSD symptoms as he responded to 
questioning with irrelevant answers.  He gave a history of 
psychiatric treatment since 1986, and it was noted that he 
continued to be seen on a monthly basis.  He was on 
medication for psychiatric symptoms and admitted to having 
auditory hallucinations and paranoid delusional ideas for 
several years.  He admitted to hearing voices about three 
times per week and reported treatment for physical problems 
to include hypertension, diabetes mellitus, and obesity.  The 
veteran reported that he had been married for 22 years and 
had two children.  He worked with factories making cans from 
1967 to 1977.  He then worked from 1987 1993 at a VA facility 
in housekeeping service.  He spent his free time staying at 
home, reading the paper, watching television or rental 
movies.  He occasionally visited with relatives.  

On mental status examination, he was casually dressed and 
groomed, alert, fully oriented, moderately anxious, with a 
blunted affect, and his speech was mildly pressured, 
tangential, vague, and with loosening of association.  He 
admitted to auditory hallucinations and paranoid delusional 
ideas, cognitive functions were intact, and he had poor 
insight and adequate judgment.  The examiner commented that 
he found that the veteran had minimal symptoms of PTSD, but 
did have blatant symptoms consistent with the diagnosis of 
schizophrenia, paranoid type that accounted for his definite 
impairment of social industrial adaptation.  The diagnoses 
include chronic PTSD, schizophrenia disorder, paranoid type.  
His Global Assessment of Functioning (GAF) score was 40.  

In a March 1997 rating decision, the RO increased the 
noncompensable rating in effect for PTSD to 10 percent based 
primarily on the findings made at the January 1997 
examination.  

Added to the record in April 1997 was a VA examination report 
from February 5, 1997.  That report reflects that the veteran 
carried diagnoses of schizophrenia, under control by 
medications, hypertension, diabetes that required insulin, 
obesity, and chronic diarrhea, and lower back pain.  The 
examiner noted that the veteran worked as a housekeeper at a 
VA facility and had a "hard time" juggling his multiple 
appointments, medications, and diet.  The report reflects 
that the veteran was on various medications, to include 
several for his psychosis.  The medical examiner stated that 
it was evident that the veteran was not able to control his 
present medical problems, such as diabetes, blood pressure, 
and obesity.  It was noted that he had gained over 20 pounds 
in the last year.  He was unable to follow his dietary 
recommendations and to take a regiment of combined exercise 
as dietary restrictions to lose weight that might help in 
controlling his hypertension as well as his diabetes.  The 
examiner noted that the appellant's burden of having to work 
at the VA impaired his ability to take care of his medical 
problems.  It was opined that the veteran be placed on 
disability retirement so he would have the time to pay more 
attention to his treatment.  

Another VA physician reported on a February 12, 1997,  report 
that the veteran had a long history of PTSD, a psychotic 
disorder and some cognitive impairment that required treated 
to include medications.  Current mental status examination 
revealed an overweight male with marked tardive dyskinesia.  
He displayed normal psychomotor levels, and his speech was 
normal.  His thought processes were concrete.  His mood was 
anxious and depressed, and his affect was consistent with 
mood and content but overly reactive.  The veteran reported 
auditory hallucination, paranoid and persecutory ideas of 
reference, and problems with concentration and memory.  He 
also reported frequent intrusive thought of Vietnam and 
related that there were paranoid feeling of being under 
attack.  Intellectually, he appeared to be somewhat slowed, 
and had obvious difficulties with memory and concentration as 
well as persistence and pace.  The examiner also noted that 
the veteran had marked difficulties dealing with occupational 
pressure and normal job expectations.  In light of the 
veteran's levels of anxiety, irritability, psychotic symptoms 
(auditory hallucinations) and recurrent and intrusive 
thoughts about his military service, it was the examiner's 
opinion that it was advisable that he be restricted from work 
at this time.  It was noted that the veteran had had numerous 
problems completing his work in a timely and efficient manner 
due to these symptoms, and that he had been advised to avoid 
similar stressful situations in his non-work related life.  

An April 1997 letter from Office of Personnel Management 
reflects that the veteran's request for disability retirement 
was approved.  

In an April 1997 statement, the veteran reiterated that his 
PTSD was more disabling than the current 10 percent 
evaluation he was receiving.  He also asserted that his 
schizophrenia was secondary to his service-connected PTSD.  

The record reflects that the RO denied service connection for 
schizophrenia upon rating determination in July 1997 as the 
evidence failed to show any relationship between the two 
disorders.  The RO noted that service connection for 
schizophrenia had been denied on a direct basis in March 1990 
and as due to herbicide exposure in April 1994.  

Pertinent Laws and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1998).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1998); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411, under the "new" rating criteria for 
neuropsychiatric disabilities which took effect during the 
pendency of this appeal (on November 7, 1996).  The "new" 
criteria directs that a 10 percent evaluation is warranted if 
there is occupational and social impairment due to mild or 
transient symptoms with decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication. 38 C.F.R. Part 4, Codes 9400 and 9411.

The "old" criteria directs that a 30 percent evaluation is 
warranted if there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and where the initiative, flexibility, efficiency 
and reliability levels are so reduced by reason of 
psychoneurotic symptoms as to result in definite industrial 
impairment.  38 C.F.R. Part 4, Codes 9400 and 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993) the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991).  

A 50 percent evaluation is warranted if the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and where the 
reliability, flexibility, and efficiency levels are so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
is warranted where the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired, and where psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation is to be granted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; when 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or when the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Codes 9400 
and 9411.  Hence, the older rating criteria set forth three 
independent bases for granting a l00 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).

The "new" rating criteria for neuropsychiatric disabilities 
took effect during the pendency of this appeal (on November 
7, 1996).  Under Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply unless the law provides otherwise. The "new" 
rating criteria permit a 30 percent rating for the veteran's 
disability where there is the following disability picture:

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The "new" rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The newer rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

Analysis

The Board notes that there is clear evidence in the record of 
complete industrial impairment due to psychiatric, as well as 
other disabilities.  This fact is not in dispute.  Nor is the 
fact that the veteran performed honorable service, including 
combat duty.  The Board is constrained, however, by the fact 
that the only psychiatric disability that is service 
connected is PTSD and thus the Board may only consider the 
manifestations of that disability for purposes of assigning a 
disability evaluation.  

The Board's review of the January 1997 examination report 
indicates that it was the examiner's opinion that the veteran 
exhibited only minimal PTSD symptoms.  It was noted, however, 
that he exhibited blatant symptoms consistent with his 
nonservice-connected schizophrenia that accounted for his 
definite impairment of social and industrial adaptation.  
Thus, his GAF score of 40, which under DSM III-R or the 
Revised DSM IV, is consistent with some impairment in reality 
testing or communication or major impairment in several areas 
such as work, school family relations, judgment, thinking, or 
mood, was the result of his nonservice connected psychiatric 
symptoms and not PTSD.  

Despite the findings made by the examiner that the veteran's 
condition was essentially the result of schizophrenia and not 
PTSD, the RO chose to increase the veteran's evaluation for 
PTSD to 10 percent in a rating decision in March 1997 based 
on the "new" rating criteria for this disability which came 
into effect in November 1996.  Subsequently submitted records 
showing that VA physician's were of the opinion that the 
veteran was unable to work due to his physical and mental 
problems based on their examinations in February 1997 are 
noted.  These reports, however, essentially reflect a list of 
the veteran's symptoms and/or medications, and his multiple 
diagnoses.  They do not delineate between those symptoms that 
are the result of his PTSD and those that are due to 
schizophrenia.  Because these reports do not distinguish 
between service-connected and nonservice connected 
disabilities, they are essentially of little or no probative 
value for the purpose of evaluating the service-connected 
PTSD.  They plainly are entitled to vastly less probative 
value than the January 1997 report that clearly confronted 
and addressed the determinative question in this case, which 
is what are the manifestations of the service-connected 
disability.

Consequently, under the "old" and the "new" criteria, the 
Board must find that the symptoms and the level of social and 
industrial impairment of the veteran's service-connected 
psychiatric disorder do not more nearly approximate the 
criteria for the next higher rating of 30 percent, i.e., 
definite social and industrial impairment under 38 C.F.R. 
§ 4.132, DC 9411, or occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
under 38 C.F.R. § 4.130, DC 9411.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.7.  Clearly, the veteran's PTSD does not meet 
the type of considerable occupational and/or social 
impairment warranted for a 50 percent rating, the severe 
occupational and/or social impairment warranted for a 70 
percent rating, or the total occupational and/or social 
impairment warranted for 100 percent rating, under either the 
"old" or "new" criteria.  

In reaching this decision, the Board finds that by far the 
most probative evidence in this case is the conclusion of the 
January 1997 examiner that PTSD symptoms shown are mild, and 
that the appellant primarily exhibits symptoms of nonservice-
connected schizophrenia.  

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's PTSD is 
within the range contemplated by the currently assigned 
evaluation.  Nothing in this decision precludes the veteran 
from applying for an increased rating in the future should 
the symptoms attributable to PTSD increase in severity.  


ORDER

An evaluation in excess of 10 percent for PTSD is denied.  



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

